Citation Nr: 1523688	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  11-17 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected giardiasis, congenital malrotation of the large and small bowel.

2.  Entitlement to a rating in excess of 20 percent for service-connected recurrent incisional hernia.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and S.F.
ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and September 2009 rating decisions by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO).  In March 2015, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal is decided.  

The Veteran was provided a VA examination in September 2009, more than six years ago.  Since that time, the Veteran provided testimony at a March 2015 Board hearing that indicates the symptoms of his service connected disabilities have worsened in severity.  Specifically, with regard to giardiasis, at the time of his September 2009 VA examination, it was noted that the Veteran had control of his bowel, and did not suffer from nausea or vomiting.  However, at the March 2015 Board hearing, he testified that he suffered from episodes of fecal incontinence, nausea, and vomiting. 

With regard to the service-connected recurrent incisional hernia, the evidence is somewhat inconsistent.  The Veteran has repeatedly reported, including at the March 2015 Board hearing, that his doctor told him after a May 2002 surgery to limit the amount of weight he lifted to no more than a gallon and to not stand for any length of time, and that those restrictions impaired his ability to maintain employment.  However, the only medical evidence of record documents that in January 2006 the Veteran was restricted to lifting no more than 40 pounds and standing was limited to two hours at a time.  The September 2009 VA examination report does not discuss lifting or standing restrictions, but notes that the Veteran had a hernia and the course of treatment at that time was "watch and wait."

As the Veteran's testimony indicates that the service-connected giardiasis and recurrent incisional hernia symptoms have worsened since his last VA examination, over six years ago, the Board finds that a new VA examination is necessary.

With regard to the claim of entitlement to TDIU, that claim is inextricably intertwined with the other claims on appeal and must be remanded also.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current severity of the service-connected giardiasis and recurrent incisional hernia.  The examiner must review the claims file and must note that review in the report.  The examiner should note any impairment caused by giardiasis and recurrent incisional hernia, including a full description of the effects of the disabilities upon his ordinary activities, to include any lifting, standing, or carrying restrictions due to the hernia.  The examiner should report any difficulties with incontinence and provide information regarding the frequency and extent of any such problems.  The examiner should state whether there is any impairment of absorption of nutrition, weight loss, or impairment of health and should opine regarding the severity of those symptoms, if shown.  The examiner should provide information regarding the size of any recurrent hernia and whether it can be supported by a belt.  All tests and studies deemed necessary by the examiner should be performed.

2. Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

